Case 3:20-cr-00086-TJC-JBT Document 217 Filed 01/19/21 Page 1 of 3 PageID 782




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


   UNITED STATES OF AMERICA                )
                                           )            3:20-CR-00086-TJC-JBT-8
         v.                                )
                                           )
   JORGE PEREZ, ET AL.                     )


                                MOTION TO ADOPT

         Ms. NEISHA ZAFFUTO respectfully moves this Court to allow her to

   adopt Defendant Aaron Durall’s MOTION FOR BILL OF PARTICULARS (ECF

   No. 213). Ms. Zaffuto submits that such adoption is proper because Mr. Durall is

   a defendant in all counts of the Superseding Indictment (ECF No. 180) in which

   Ms. Zaffuto is charged.




                                          1
Case 3:20-cr-00086-TJC-JBT Document 217 Filed 01/19/21 Page 2 of 3 PageID 783




        Date:       January 19, 2021

                                            Respectfully submitted,

                                            s/ Joshua Sabert Lowther, Esq.
                                            Joshua Sabert Lowther, Esq.
                                            Ga. Bar # 460398
                                            Admitted Pro Hac Vice
                                            Trial Counsel
                                            M 912.596.2935
                                            jlowther@lowtherwalker.com

                                            Lowther | Walker LLC
                                            101 Marietta St., NW, Ste. 3325
                                            Atlanta, GA 30303
                                            404.496.4052
                                            www.lowtherwalker.com

                                            Trial Counsel


                                            s/ David Haas, Esq.
                                            David Haas, Esq.
                                            Fla. Bar # 0494674
                                            Local Counsel
                                            david@haaslawpllc.com

                                            Haas Law, PLLC
                                            201 S Orange Ave., Ste. 1017
                                            Orlando, FL 32801
                                            407.755.7675
                                            www.haaslawpllc.com

                                            Attorneys for Neisha Zaffuto




                                       2
Case 3:20-cr-00086-TJC-JBT Document 217 Filed 01/19/21 Page 3 of 3 PageID 784




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION


   UNITED STATES OF AMERICA                   )
                                              )              3:20-CR-00086-TJC-JBT-8
          v.                                  )
                                              )
   JORGE PEREZ, ET AL.                        )


                              CERTIFICATE OF SERVICE

          I certify that on January 19, 2021, I electronically filed the foregoing

   MOTION TO ADOPT with the Clerk of the United States District Court for the

   Middle District of Florida by way of the CM/ECF system, which automatically

   will serve this document on the attorneys of record for the parties in this case by

   electronic mail.

          Date:         January 19, 2021

                                                     s/ Joshua Sabert Lowther, Esq.
                                                     Joshua Sabert Lowther, Esq.
                                                     Ga. Bar # 460398
                                                     M 912.596.2935
                                                     jlowther@lowtherwalker.com

                                                     Lowther | Walker LLC
                                                     101 Marietta St., NW, Ste. 3325
                                                     Atlanta, GA 30303
                                                     404.496.4052
                                                     www.lowtherwalker.com




                                             3
